HENRIOD, Chief Justice.
Appeal from a judgment denying a petition for writ of habeas corpus. The lower court’s judgment is affirmed.
Appellant pleaded guilty to robbery. He was represented by competent counsel, who was appointed to represent him. The court accepted the plea, sentenced and committed him to the state prison.
Some time later appellant filed his petition, stating he was coerced into pleading guilty by some un-named gangsters threatening his family if he pleaded not guilty. This, he said violated his constitutional rights.
He appealed from the denial of the writ, and it was dismissed for lack of prosecution.
Then he filed a petition for writ of habeas corpus in the local federal court. That court appointed counsel for him. It concluded, after a hearing, in a memorandum decision, that he would be released unless he pursued certain further state proceedings. The warden of the state prison, via the state attorney general’s office, petitioned this court to reinstate the appeal. This court appointed counsel for appellant, after a hearing at which he represented appellant, joined in the petition to reinstate the appeal. No objection being made by anyone, this court reinstated such appeal. The attorney general and counsel for appellant stipulated that the appeal might be determined on the record, without further argument or the filing of briefs.
This court has reviewed the r-'ord and finds no merit in the appeal, and consequently affirms the judgment of the District Court of Salt Lake County, Utah.
McDonough, callister, CROCKETT and WADE, JJ., concur.